14 N.Y.3d 852 (2010)
In the Matter of ANONYMOUS, a Suspended Attorney, Appellant.
DEPARTMENTAL DISCIPLINARY COMMITTEE FOR THE FIRST JUDICIAL DEPARTMENT, Respondent.
Mo. No. 2010-474.
Court of Appeals of New York.
Submitted April 26, 2010.
Decided May 4, 2010.
Chief Judge LIPPMAN taking no part.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic.